                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                          )
                                                    )
                         Plaintiff,                 )
 v.                                                 )
                                                    )
 BREANA GARTH,                                      )
 ANTHONY D. BROWN, and                              )                  No. 3:20-CR-43-KAC-HBG
 DONAVON M. RUFFIN,                                 )
                                                    )
                         Defendants.                )


                                  MEMORANDUM AND ORDER

                  All pretrial motions in this case have been referred to the United States Magistrate

 Judge, pursuant to 28 U.S.C. § 636(b), for disposition or report and recommendation regarding

 disposition by the District Judge as may be appropriate. On January 27, 2021, the parties

 appeared before the undersigned 1 for a pretrial conference and telephonic status conference on

 the trial date. Assistant United States Attorney Kevin Quencer appeared by telephone on behalf

 of the Government. The following defense counsel appeared telephonically on behalf of the

 Defendants: Attorney Robert W. White for Defendant Breana Garth, Attorney Jordan Brinkman

 for Defendant Anthony Brown, and Attorney Ursula Bailey for Defendant Donavon Ruffin. All

 Defendants were excused from the hearing.

          The Court noted that the February 9, 2021 trial date in this case must be continued,

 pursuant to the Standing Orders continuing all jury trials through February 28, 2021. The Court

 also observed that two dispositive pretrial motions [Docs. 59 & 61] are pending in this case.

 Resolution of these motions will require time beyond February 28, 2021. Finally, the Court



 1
     United States Magistrate Judge Debra C. Poplin conducted this telephonic motion hearing.


Case 3:20-cr-00043-KAC-HBG Document 83 Filed 01/28/21 Page 1 of 4 PageID #: 367
 noted that counsel informed the courtroom deputy that they were not available for a trial in late

 spring or early summer based upon their involvement in other criminal trials. Attorney Bailey

 made an oral motion to continue the trial on behalf of Defendant Ruffin. Counsel for Defendants

 Garth and Brown joined in the motion. AUSA Quencer expressed no objection on behalf of the

 Government. The parties agreed to a new trial date of August 10, 2021.

                The Court finds the oral motion to continue the trial is joined by all Defendants,

 unopposed by the Government, and well-taken. The Court also finds that the ends of justice

 served by granting a continuance outweigh the interest of the Defendants and the public in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). First, the February 9, 2021 trial date must be continued

 pursuant to the Standing Orders of this Court. On November 30, 2020, Chief United States

 District Judge Travis R. McDonough entered Standing Order 20-21, which continues all jury

 trials between November 30, 2020, and January 15, 2021. This Order states that due to the

 “reduced ability to obtain an adequate spectrum of jurors and the risks posed to the jurors and the

 public due to the increased prevalence of COVID-19 in all divisions, the Court specifically finds

 that the ends of justice served by ordering the continuances outweigh the best interests of the

 public and any defendant’s right to a speedy trial.” E.D.TN SO-20-21. The Court finds the time

 between November 30, 2020, and January 15, 2021, to be excluded under the Speedy Trial Act.

 E.D.TN SO-20-21. On January 4, 2021, Chief Judge McDonough extended the deferral of jury

 trials through February 28, 2021, also finding that all time through that date is excludable under

 the Speedy Trial Act. E.D.TN SO-21-01.

                Additionally, the Court observes that a continuance beyond February 28, 2021, is

 necessary in this case to permit the resolution of pretrial motions, to give counsel time to prepare

 for trial, and to preserve the continuity of counsel. Defendants have filed a motion to dismiss the



                                                  2

Case 3:20-cr-00043-KAC-HBG Document 83 Filed 01/28/21 Page 2 of 4 PageID #: 368
 Indictment and a motion to suppress evidence seized following a traffic stop [Docs 59 & 61].

 United States Magistrate Judge H. Bruce Guyton held an evidentiary and motion hearing on the

 pretrial motions on October 6, 2020. The Court permitted the parties to file post-hearing briefs

 by October 23, 2020. Along with the post-hearing brief, Defendant Ruffin also filed a video

 recording, which was not introduced into evidence at the October 6 evidentiary hearing. The

 Court granted the Government’s request to reopen the evidentiary hearing [Doc. 78] and heard

 additional testimony on December 7, 2020. The Court presently has the pretrial motions under

 advisement. After the Court issues a report and recommendation on the motions, the parties will

 need time to file objections and responses, and the District Judge will need time to rule on the

 motions, in light of the report and filings. See 18 U.S.C. § 3161(h)(1)(H) (excluding delay, not

 to exceed thirty days, during which a proceeding concerning the Defendants is under

 advisement). Moreover, once the parties receive rulings on the dispositive motions, counsel will

 need time to prepare for trial in light of these rulings. Accordingly, the Court concludes that

 without a continuance well beyond February 28, 2021, defense counsel would not have the

 reasonable time necessary to prepare for trial, even proceeding with due diligence. See 18

 U.S.C. § 3161(h)(7)(B)(iv).

                The parties were offered trial dates in May and June; however, counsel had

 conflicts stemming from their representation of other clients during this time and through the

 summer. The first available trial date to which the parties agreed was August 10, 2021. Thus,

 the Court finds that a continuance of six months from the current trial date to August 10, 2021, is

 necessary to afford the Defendants the continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

                The Defendants’ joint, oral motion to continue the trial is GRANTED, and the

 trial of this case is reset to August 10, 2021. The Court finds that all the time between the



                                                 3

Case 3:20-cr-00043-KAC-HBG Document 83 Filed 01/28/21 Page 3 of 4 PageID #: 369
 January 27, 2021 hearing and the new trial date of August 10, 2021, is fully excludable time

 under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(H) & -

 (7)(A)-(B); E.D.TN SO-20-21; E.D.TN SO-21-01. The Court set a new plea deadline and

 pretrial conference in this case, which are set out below.

        Accordingly, it is ORDERED as follows:

           (1) The Defendants’ joint, oral motion to continue the trial is
               GRANTED;

           (2) The trial of this case is reset to commence on August 10, 2021, at
               9:00 a.m., before the Honorable Katherine A. Crytzer, United
               States District Judge;

           (3) All time between the January 27, 2021 hearing and the new trial
               date of August 10, 2021, is fully excludable time under the Speedy
               Trial Act for the reasons set forth herein;

           (4) The new deadline to file a plea agreement in the record and to
               provide reciprocal discovery is July 13, 2021;

           (5) The parties are to appear before United States Magistrate Judge H.
               Bruce Guyton for a final pretrial conference on July 26, 2021, at
               11:00 a.m. This date is also the deadline for filing motions in
               limine; and

           (6) Requests for special jury instructions with appropriate citations to
               authority pursuant to Local Rule 7.4. shall be filed on or before
               July 30, 2021.

                IT IS SO ORDERED.


                                               ENTER:


                                               Debra C. Poplin,
                                               United States Magistrate Judge




                                                  4

Case 3:20-cr-00043-KAC-HBG Document 83 Filed 01/28/21 Page 4 of 4 PageID #: 370
